Citation Nr: 0003670	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected PTSD above 50 percent.  The 
veteran also appeals the RO's December 1998 rating decision 
by which the RO denied the veteran's claim for TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
complaints of chronic depression and guilt over the death of 
his brother in Vietnam, increased irritability and social 
isolation, as well as objective evidence of the claimed 
depression and guilt. 

3.  Service connection is in effect for PTSD, with a 50 
percent rating.

4.  The veteran has a college education and approximately 18 
years of work experience as a buyer and subcontract 
administrator.  

5.  The veteran's service-connected disability alone does not 
prevent him from  performing substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
greater than 50 percent for PTSD have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 
(1999).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  PTSD claim
The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an August 1996 rating decision, the 
RO granted service connection for PTSD, and evaluated the 
condition as 30 percent disabling effective February 24, 
1995, the date that VA received the veteran's claim.  The 
evidence shows that the veteran served in Vietnam with the 
U.S. Navy.  He received the Vietnam Campaign and Service 
medals.  His service medical records reveal that he was 
diagnosed with a depressive reaction following the death of 
his brother due to combat in Vietnam.  A July 1996 VA 
psychiatric examination resulted in a diagnosis of chronic 
delayed PTSD (non-combat).  In an April 1998 rating decision, 
the RO granted an increased rating to 50 percent effective 
July 7, 1997, based on evidence from a January 1998 VA 
psychiatric examination that showed the veteran was 
hyperaggressive and hypervigilant, increasingly isolated, 
depressed and anxious, with nightmares of Vietnam and suicide 
ideations.  His Global Assessment of Functioning (GAF) score, 
from the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (pp. 46-47) (4th ed., 
revised, 1994), or DSM-IV, was 48, showing severe symptoms.  
This 50 percent rating has remained in effect since that 
time.         

As indicated above, the veteran has appealed the assignment 
of a 50 percent rating for his service connected PTSD, and 
contends that a higher rating is warranted.   After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the rating criteria set forth in the Schedule, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In applying the rating criteria of the next higher, 70 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's PTSD condition does not warrant an 
increased rating.  In reviewing the report from the September 
1998 VA PTSD examination, the Board finds that the veteran 
does not show evidence of illogical, irrelevant or obscure 
speech, spatial disorientation, obsessional rituals which 
interfere with routine activities, neglect of personal 
appearance and hygiene, or a complete inability to establish 
or maintain effective relationships.  The September 1998 
examination showed that the veteran was well groomed, alert 
and well oriented.  During the examination, the veteran 
denied any hallucinations, his speech was coherent and goal 
directed, and his thoughts were organized.  He also did not 
exhibit memory impairment, panic disorder or obsessive or 
ritualistic behavior.  However, the evidence does show that 
he has near-continuous depression about guilt over the death 
of his brother that affects his ability to function 
independently, appropriately and effectively.  The record 
also shows that he lives alone and has a history of suicidal 
thoughts, although there is no evidence of suicide attempts.  
His GAF code from this September 1998 VA examination is 50.  
This GAF code equates to serious PTSD symptoms or any serious 
impairment in social, occupational or school functioning.  
While the Board does not dispute the VA examiner's assessment 
of the veteran's impairment of social and occupational 
functioning as severe, the Board does not find that the 
criteria for a 70 percent rating have been satisfied.  

The Board also considers the June 1998 letter of VA 
psychiatric treatment that details a history of depression, 
irritability, recurrent nightmares, and states that the 
veteran is unable to sustain gainful employment due to his 
PTSD symptoms.  However, the Board points out that in both 
the January and September of 1998 VA examination reports, the 
veteran revealed that the reason he could no longer work was 
because of his visual impairment.  During his July 1998 RO 
hearing, the veteran testified that he receives VA 
psychiatric treatment for his PTSD on a monthly basis, and 
that both his sister and his landlord have taken weapons away 
from him for fear that he may hurt himself.  He also stated 
that he has been on employment interviews, but has had 
problems with interviewer questions that he felt were 
inappropriate.  The RO hearing transcript reveals that the 
veteran believes that since he left his last job in 1994 due 
to visual problems his PTSD has worsened significantly.  He 
also stated that he has problems with relationships with his 
family.  However, he did state that he has a good friend who 
lives next door to him and helps him out.  While all of this 
evidence confirms that the veteran has a severe PTSD 
condition, the criteria needed to support an increased rating 
to 70 percent are not present.  The majority of the 70 
percent rating criteria for mental disorders are not found in 
the evidence of the veteran's current PTSD disability.  
Rather, the Board finds that the veteran's PTSD condition 
more nearly approximates the criteria for a 50 percent 
rating.  

The Board has also considered whether the assignment of a 
disability rating higher than 70 percent is appropriate.  The 
veteran also does not meet the criteria for the next higher 
rating, 100 percent.  Under the 100 percent criteria for 
mental disorders, the veteran would have to show such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss for names of 
close relatives or his own name, and intermittent inability 
to perform basic minimal hygiene.  The evidence shows that 
the veteran has not displayed these symptoms.  

This 50 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court of Veterans' Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of increased rating for PTSD warrants the 
assignment of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his PTSD.  The service 
medical records reveal that the veteran received inpatient 
treatment in 1968 for major depression following his return 
from Vietnam and the death of his brother.  There is no 
record of inpatient treatment for PTSD or any psychiatric 
condition since that time.  Additionally, his PTSD has not 
had such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
The record shows that the veteran has a history of visual 
impairment, macular degeneration, and that he is presently 
legally blind.  This vision disability forced the veteran to 
stop working in 1994.  There is no evidence that the 
impairment resulting from PTSD alone warrants extraschedular 
consideration.  Therefore, consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  Consideration of the assignment 
of a 100 percent rating based on unemployability under 
38 C.F.R. § 4.16 is discussed below.

	II.  TDIU claim
VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability rating 
reveals that he does not meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  His only 
service connected disability, PTSD, is rated as 50 percent 
disabling.  As previously discussed, under § 4.16, when only 
one service connected disability exists, it must be rated at 
least 60 percent disabling.  The veteran's PTSD rating does 
not meet this threshold.  Therefore, the Board finds that the 
veteran does not meet the initial requirements for a total 
disability evaluation on the basis of individual 
unemployability. 

The Board must also consider whether, despite not meeting the 
total disability percentage requirements, the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service connected disabilities 
and thus entitled to a total disability rating.  See 
38 C.F.R. § 4.16(b).    

The Board acknowledges that the veteran suffers from a 
significant PTSD disability.  The most recent VA examination, 
from January 1998, shows that the veteran's PTSD symptoms 
have worsened since 1994 when he could no longer work due to 
vision impairment.  The evidence shows that his initial PTSD 
disability rating was 30 percent, from an August 1996 rating 
decision, which has since been increased to the current 50 
percent rating.  Upon examination, the veteran complained of 
nightmares and intrusive thoughts about the death of his 
brother in Vietnam, as well as hypervigilance identified by 
hiding weapons in his house.  The examiner evaluated the 
veteran as being reclusive, guarded and cautious, with a 
constricted and labile affect, some paranoid ideations and 
some concentration and anxiety problems.  However, the 
veteran was fairly neat in appearance, had no psychomotor 
retardation, coherent thinking, albeit somewhat tangential, 
and good memory.  In the examiner's opinion, the veteran has 
severe and chronic PTSD, with a GAF code of 48, for severe 
impairment of social and occupational functioning, and is 
unable to keep a job.  The Board points out, however, that 
the examiner attributed this level of social and occupational 
problems to both the PTSD condition and the macular 
degeneration.  A September 1998 psychiatric examination, 
performed by Dr. Valrie M. Honablue on behalf of VA, reveals 
that the veteran continues to take psychotropic medications 
for PTSD and depression, and that his chronic PTSD is 
affected by his occupational problems and problems dealing 
with a social environment.  

Although the Board recognizes that the veteran's PTSD poses 
significant limitations on his ability to secure and follow a 
substantially gainful occupation, the evidence does not show 
that he is completely unable to perform on a job requiring 
less demands for social interaction.  Despite his PTSD and 
eye condition, the evidence does not show that the veteran is 
housebound and unable to travel to a job location.  
Furthermore, the evidence regarding his PTSD symptomatology 
does not set him apart from other veterans with a 50 percent 
PTSD disability so as to find him totally disabled due to 
unemployability.  The Board in no way downplays the severity 
of the veteran's overall health condition.  However, the PTSD 
symptomatology alone, as distinguished from the aggregate 
conditions of PTSD and the non-service connected vision loss, 
does not show that he is incapable of performing substantial 
employment.  See Van Hoose v. Brown, supra.   

The veteran's personal history, taken as part of the 
September 1998 psychiatric examination by Dr. Honablue, 
reveals that he has a college degree in business, and that he 
worked in procurement jobs for approximately 18 years.  The 
veteran reported that he had to stop working in 1994 due to 
vision impairment, for which he is not service connected.  
During his RO hearing, he explained that even before he 
stopped working, he was having significant problems at work 
associated with his PTSD.  He stated that he had problems 
with loud noises in manufacturing plants that he would visit 
in his role as a buyer, and that he also began having 
problems dealing with co-workers.     

The Board also finds significant the records from the Atlanta 
Vocational Rehabilitation and Counseling Office, most notably 
a February 1998 Special Report of Training.  In this report, 
the veteran's employment status is described as having lost 
his job as a contract administrator in November 1997, after 
three months employment, due to company down-sizing.  The 
report also indicates the veteran's desire for self 
employment assistance due to his PTSD condition.  However, 
the VA case manager stated that she did not feel that the 
veteran has shown that he cannot work in the private sector, 
based on his recent work performance.  The case manager also 
noted the veteran's reluctance to apply for employment 
positions that did not meet certain salary levels.  Without 
addressing the merits of the veteran's contentions regarding 
self employment versus private sector employment, this report 
is further evidence that the veteran is not unemployable.  
The form of substantially gainful employment -- on his own or 
with others in a traditional work environment -- is not for 
decision here.  The key issue is whether or not he is 
incapable of substantially gainful employment.  The evidence 
shows that he is not incapable of such employment.  In fact, 
according to this report, he continues to pursue employment 
opportunities.     

The Board observes that his past occupations show that he has 
been capable of significant employment.  With the veteran's 
non-service connected macular degeneration rated as 100 
percent disabling, the Board finds that a very significant 
non-service connected disability greatly affects his 
unemployability.  However, the Board must only consider those 
disabilities that are service connected in deciding this TDIU 
claim.  See 38 C.F.R. § 4.16 (1999).  The Board finds that 
the preponderance of evidence does not show that the veteran 
is incapable of performing the physical and mental acts 
required by employment, while acknowledging that he probably 
will have to obtain work in a field that does not require the 
level of traveling and social interaction to which he was 
accustomed in his former profession.  

By his 50 percent rating for his service connected PTSD 
disability, the Board is cognizant of the veteran's 
substantial psychiatric problems that affect employment 
options.  However, the Board finds that his PTSD condition 
does not prevent him from performing substantially gainful 
employment.  The mere fact that the veteran may have 
difficulty finding gainful employment similar to his previous 
procurement work is not enough to classify him as totally 
disabled.  See Van Hoose v. Brown, supra.  The Board finds 
that the veteran's PTSD disability does not put him in a 
different position than other veterans with the same 
disability rating.  Thus, the Board finds that he is not 
totally disabled by reason of unemployability. 


ORDER

Entitlement to an increased rating for PTSD is denied.  
Entitlement to TDIU is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

